Exhibit 10.1

AMENDMENT NO. 1

TO ARRANGEMENT AGREEMENT

This Amendment No. 1 to Arrangement Agreement (“Amendment”) is made as of
September 10, 2018

AMONG

Alithya Group Inc., a corporation existing under the laws of Québec

-and-

9374-8572 Québec Inc., a corporation existing under the laws of Québec

-and-

9374-8572 Delaware Inc., a corporation existing under the laws of Delaware

-and-

Edgewater Technology, Inc., a corporation existing under the laws of Delaware.

RECITALS

A.    The Parties have previously entered into an Arrangement Agreement dated as
of March 15, 2018 (the “Arrangement Agreement”).

B.    The Parties now desire to amend the Arrangement Agreement in certain
respects as provided herein.

NOW, THEREFORE, the parties agree as follows:

1.    Capitalized terms not otherwise defined in this Amendment shall have the
meanings ascribed to them in the Arrangement Agreement.

2.    Recital E of the Arrangement Agreement is hereby deleted in its entirety
and replaced with the following:

“For U.S. federal income tax purposes, the parties intend that the Merger and
the Arrangement shall together qualify as a transaction described in Section 351
of the Code (as defined herein).”

3.    The definitions of “Company Net Debt”, “Current Assets”, “Current
Liabilities”, “Outside Date”, “U.S. Merger Partner Net Cash” and “Working
Capital Ratio” in Section 1.1 of the Arrangement Agreement are hereby deleted in
their entirety and replaced with the following:

“‘Company Current Assets’ means cash and cash equivalents (including, for
greater clarity, any proceeds raised by the Company prior to or contemporaneous
with Closing pursuant to a private placement or public offering financing of the
Company of securities of the Company or securities convertible into securities
of the Company or securities of CanCo Parent), accounts receivable (net of a
provision for uncollectible accounts), unbilled contract amounts recognized as
revenue under the percentage of completion method, prepaid expenses and Tax
receivables but excludes (i) deferred Tax assets; and (ii) receivables from any
related parties (as the term “related party” is defined in MI 61-101;”

“‘Company Funded Debt’ means, at Closing, the Company’s long-term debt
(excluding any short-term debt);”

 

1



--------------------------------------------------------------------------------

“‘Current Liabilities’ means accounts payable and accrued expenses, but excludes
(i) deferred Tax liabilities; (ii) the current portion of long term debt;
(iii) the current portion of deferred lease and other inducements; (iv) payables
to any related parties (as the term “related party’ is defined in MI 61-101);
and (v) any draw by U.S. Merger Partner on its revolving credit facility
directly related to the funding of U.S. Merger Partner’s special dividend as
declared and paid pursuant to Section 5.12(c);”

“‘Outside Date’ means December 15, 2018 or such later date as may be agreed to
in writing by the Parties;”

“‘U.S. Merger Partner Current Assets’ means cash and cash equivalents (as
determined in accordance with U.S. GAAP, excluding, for greater clarity, any
proceeds of the Debt Financing relating to U.S. Merger Partner’s special
dividend as declared and paid pursuant to Section 5.12(c), but including any
restricted cash (other than from the proceeds of the Debt Financing) to the
extent available for payment of such special dividend), accounts receivable (net
of a provision for uncollectible accounts), unbilled contract amounts recognized
as revenue under the percentage of completion method, prepaid expenses and Tax
receivables but excludes (i) deferred Tax assets; and (ii) receivables from any
related parties (as the term “related party” is defined in MI 61-101);”

“‘U.S. Merger Partner Net Cash’ means, at Closing, U.S. Merger Partner’s cash
and cash equivalents (as determined in accordance with U.S. GAAP) (excluding,
for greater clarity, any proceeds of the Debt Financing relating to U.S. Merger
Partner’s special dividend as declared and paid pursuant to Section 5.12(c) but
including any restricted cash (other than from the proceeds of the Debt
Financing) to the extent available for payment of such special dividend), but
net of any outstanding funded debt (other than Debt Financing) and certain then
unpaid merger related costs as calculated in accordance with Schedule E;”

“‘Working Capital Ratio’ means, (i) with respect to the Company, the result of
the calculation of Company Current Assets divided by Current Liabilities, and
(ii) with respect to U.S. Merger Partner, the result of the calculation of U.S.
Merger Partner Current Assets divided by Current Liabilities.”

4.    The following additional defined terms are hereby added to Section 1.1 of
the Arrangement Agreement:

“‘Closing U.S. Merger Partner Net Cash’ has the meaning given to it in
Section 5.12(c) of the Arrangement Agreement;”

“‘Estimated U.S. Merger Partner Closing Balance Sheet’ has the meaning given to
it in Section 5.12(b) of the Arrangement Agreement;”

“‘Special Dividend Declaration Date’ has the meaning given to it in
Section 5.12(c) of the Arrangement Agreement;”

5.    Section 2.1(j) of the Arrangement Agreement is hereby deleted in its
entirety and replaced with the following:

“U.S. Tax Treatment. The Parties intend that the Arrangement, together with the
transactions contemplated in Section 2.2, qualify as a transfer subject to
Section 351 of the Code. The Parties shall (and each Party shall cause its
respective Subsidiaries to) cooperate regarding such intended Tax treatment and
not take any position or action that is inconsistent with the foregoing, except
to the extent otherwise required by applicable Tax Law.”

6.    Section 2.2(i) of the Arrangement Agreement is hereby deleted in its
entirety and replaced with the following:

“U.S. Tax Treatment. The Parties intend that the Merger, together with the
transactions contemplated in Section 2.1, qualify as a transfer subject to
Section 351 of the Code. The Parties shall (and each Party shall cause its
respective Subsidiaries to) cooperate regarding such intended Tax treatment and
not take any position or action that is inconsistent with the foregoing, except
to the extent otherwise required by applicable Tax Law.”

 

2



--------------------------------------------------------------------------------

7.    Section 4.1(c)(iv) of the Arrangement Agreement is hereby deleted in its
entirety and replaced with the following:

“issue, grant, sell or pledge or authorize or agree to issue, grant, sell or
pledge any Company Common Shares or Company AA Shares or other securities of the
Company or its Subsidiaries (including Options or any equity-based or
equity-linked awards such as restricted or deferred share units or phantom share
plans), or securities convertible into or exchangeable or exercisable for, or
otherwise evidencing a right to acquire, Company Common Shares or Company AA
Shares or other securities of the Company or its Subsidiaries, other than the
issuance of Company A Shares issuable pursuant to the exercise of Options
outstanding on the date of this Agreement or in accordance with the Company
Share Purchase Plan or with the Company’s articles or pursuant to a private
placement or public offering financing of the Company (on terms mutually
satisfactory to the Parties, each acting reasonably) of securities of the
Company or securities convertible into securities of the Company or securities
of CanCo Parent for aggregate gross proceeds of up to $50,000,000 completed
prior to or contemporaneous with the Closing;”

8.    Section 5.12(a) of the Arrangement Agreement is hereby deleted in its
entirety and replaced with the following:

“At Closing, the Company shall deliver a balance sheet with no more than
US$15,850,000 of Company Funded Debt calculated based on the Exchange Rate.”

9.    Section 5.12(b) of the Arrangement Agreement is hereby deleted in its
entirety and replaced with the following:

“U.S. Merger Partner shall deliver to the Company (i) at least 5 business days
prior to the Special Dividend Declaration Date, an estimated balance sheet
forecasting the amount of the Closing U.S. Merger Partner Net Cash, calculated
as per the normal course of business and in a manner consistent with prior
periods, along with details of the reasonable assumptions used and other
supporting documentation in support of such estimated balance sheet and amount
of the forecasted Closing U.S. Merger Partner Net Cash (the “Estimated U.S.
Merger Partner Closing Balance Sheet”), which shall be to the satisfaction of
the Company, and assist the Company and U.S. Merger Partner in agreeing on the
amount of Closing U.S. Merger Partner Net Cash to establish the exact amount of
the special dividend in accordance with Section 5.12(c). U.S. Merger Partner
undertakes to cooperate and assist the Company, as the Company may reasonably
request, with the verifications and review by the Company of the Estimated U.S.
Merger Partner Closing Balance Sheet, and to provide and/or make available to
the Company all documents, evidence and/or other financial personnel of U.S.
Merger Partner that the Company may reasonably request in order for it to
complete such verifications and review. U.S. Merger Partner further undertakes
to immediately notify the Company of any material changes to the Estimated U.S.
Merger Partner Closing Balance Sheet between the Special Dividend Declaration
Date and the Closing Date.”

10.    Section 5.12(c) of the Arrangement Agreement is hereby deleted in its
entirety and replaced with the following:

“On such date (the “Special Dividend Declaration Date”) as shall be mutually
agreed by U.S. Merger Partner and the Company prior to the Closing, U.S. Merger
Partner shall declare a special dividend to the stockholders and holders of
outstanding equity awards of U.S. Merger Partner of record as of the close of
business on the Business Day immediately preceding the anticipated Closing Date,
which special dividend shall be contingent upon the Closing occurring (as well
as that there be no restrictions remaining, after giving effect to the Closing,
on the cash obtained to pay such special dividend pursuant to the Debt
Financing) and shall be in the aggregate amount of US$20,500,000, provided that:

 

  (i)

such special dividend shall increase dollar for dollar to the extent that the
Closing U.S. Merger Partner Net Cash is greater than US$8,500,000; and

 

  (ii)

such special dividend shall decrease dollar for dollar to the extent that the
Closing U.S. Merger Partner Net Cash is less than US$8,500,000.

 

3



--------------------------------------------------------------------------------

The above special dividend may be paid in cash or reflected through adjustments
to the outstanding equity awards under equity compensation plans of U.S. Merger
Partner, provided that in no event shall the total value of the cash special
dividend paid plus the value of any such adjustments to outstanding equity
awards (excluding, for purposes of such determination, adjustments made to any
U.S. Merger Partner Share Option that is determined to be out-of-the money on
the basis of the exercise price of such U.S. Merger Partner Share Option
immediately prior to such adjustment as compared to the VWAP for the 10
consecutive trading days ending on the date immediately preceding the Special
Dividend Declaration Date, and it being further understood in respect of
adjustments made to any U.S. Merger Partner Share Option that is determined to
be in-the money on the basis of the exercise price of such U.S. Merger Partner
Share Option immediately prior to such adjustment as compared to the VWAP for
the 10 consecutive trading days ending on the date immediately preceding the
Special Dividend Declaration Date, that no treasury method reduction in U.S.
Merger Partner Common Shares shall be made to reflect any theoretical release of
cash from the exercise of such U.S. Merger Partner Share Option) exceed the
US$20,500,000 special dividend amount, as adjusted by the adjustment, if any,
provided by clauses (i) and (ii) above. Furthermore, in order to permit U.S.
Merger Partner to comply with its reporting obligations for the special dividend
under Rule 10b-17 under the 1934 Exchange Act and NASDAQ Market Rule 5250(e)(6),
the Company and U.S. Merger Partner shall mutually agree, on or prior to the
Special Dividend Declaration Date, on the amount of U.S. Merger Partner Net Cash
which shall be available to U.S. Merger Partner at the Closing (the “Closing
U.S. Merger Partner Net Cash”) and the resulting exact amount of the special
dividend.”

11.    The last sentence of Section 5.14 of the Arrangement Agreement is hereby
deleted in its entirety and replaced with the following:

“For greater certainty, such Debt Financing shall be on commercially reasonable
terms customary for financings of this nature and shall include an option to
repay such Debt Financing, in part or in full, following the Closing without
penalty, the whole subject to prior approval by the Company, acting reasonably.”

12.    Section 5.15 of the Arrangement Agreement is hereby deleted in its
entirety and replaced with the word “Reserved.”

13.    Section 8.2(e) of the Arrangement Agreement is hereby deleted in its
entirety and replaced with the following:

“the VWAP for the 10 consecutive trading days ending on the date immediately
preceding the ex-dividend date for U.S. Merger Partner‘s special dividend
declared and paid pursuant to Section 5.12(c) shall not be less than US$5.25
provided that, in the event such VWAP is less than US$5.25, U.S. Merger Partner
may instead satisfy this condition by proposing an Adjusted Equity Exchange
Ratio (calculated using the formula in the definition of such term in
Section 1.1) by written notice to the Company, provided that the calculation of
such Adjusted Equity Exchange Ratio is accepted by the Company, acting
reasonably, by written notice to U.S. Merger Partner, in which case such
Adjusted Equity Exchange Ratio shall replace the Equity Exchange Ratio for all
purposes of this Agreement;”

14.    Section 8.2(i) of the Arrangement Agreement is hereby deleted in its
entirety and replaced with the word “Reserved.”

15.    Section 8.3(f) of the Arrangement Agreement is hereby deleted in its
entirety and replaced with the word “Reserved.”

16.    Except as specifically provided for herein, the terms of the Arrangement
Agreement shall continue in full force and effect.

[The remainder of this page is left intentionally blank—Signature page follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Parties have caused this Agreement to be executed as of
the date first written above by their respective officers thereunto duly
authorized.

 

ALITHYA GROUP INC. By:  

/s/ Paul Raymond

Name:   Paul Raymond Title:   President and Chief Executive Officer

 

9374-8572 QUÉBEC INC. By:  

/s/ Paul Raymond

Name:   Paul Raymond Title:   President

 

9374-8572 DELAWARE INC. By:  

/s/ Paul Raymond

Name:   Paul Raymond Title:   President

 

EDGEWATER TECHNOLOGY, INC. By:  

/s/ Jeffrey L. Rutherford

Name:   Jeffrey L. Rutherford Title:   Chairman, Interim President and Interim
Chief Executive Officer

 

5